Citation Nr: 9928475	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in the apportionment of the 
veteran's VA compensation benefits on behalf of the appellant 
and his child [redacted] in her custody. 



REPRESENTATION

To be determined



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty to include from August 1987 
to April 1990. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
North Little Rock, Arkansas, Regional Office (hereinafter 
RO).  The RO has considered the claim well grounded and the 
Board agrees.


REMAND

The appellant, the veteran's estranged spouse in custody of 
the veteran's child [redacted], contends that an increase in the 
apportionment of the veteran's VA benefits on behalf of 
herself and [redacted] is warranted because he is not providing 
regular financial assistance for this child or herself.  This 
case involves a simultaneously contested claim, and the 
provisions of 38 U.S.C.A. § 7105A and 38 C.F.R. §§ 20.500 
through 20.504 are thus for application.  Under 38 U.S.C.A. 
7105A(b), all parties in interest are to be provided with the 
statement of the case.  This procedure was not accomplished 
by the RO in the instant case, as there is no indication that 
the veteran was afforded a copy of the statement of the case 
competed in August 1998.  The provisions of 38 U.S.C.A. 
§ 7105A(b) also mandate the communication of the substance of 
the appellant's appeal to the veteran, with a 30-day period 
for filing a brief or argument in answer thereto.  This 
contested claims procedure was not followed in this case, as 
while the veteran was notified by letter dated March 14, 
1997, that he was to provide proof that he had made recent 
support payments to the appellant, the Board concludes that 
the entire "substance" of the appellant's appeal, as 
described in her August 1998 substantive appeal and other 
correspondence, has not been provided to the veteran. 

In addition, the RO will also upon remand be requested to 
clarify the nature of the representation of the appellant and 
the veteran, as while statements from attorneys purporting to 
represent both parties are of record, the claims file does 
not contain powers of attorney officially documenting their 
representation.  Additionally, there is now a power of 
attorney on file to the Virginia Department of Veterans 
Affairs, (at least one of the parties now apparently lives in 
Virginia), yet the statement of the case was provided to the 
Arkansas Department of Veterans Affairs, but reflects that 
the power of attorney was held by the Disabled American 
Veterans.  Accordingly, the appellant and the veteran will be 
requested upon Remand to provide powers of attorney 
documenting the nature of their representation in this 
matter.  

In view of the additional action required in this case 
discussed above and the allegation of the appellant that the 
veteran has not provided for the support of herself or 
[redacted], the Board concludes that the veteran should be 
afforded one more opportunity to provide evidence that he has 
been regularly providing for the support of the appellant and 
[redacted].  The appellant will also be requested to provide any 
documentation she may have to support her claim that the 
veteran has not been providing for her support to the extent 
required by a Commonwealth of Virginia Order of Support, a 
copy of which is contained in the claims file.  See [redacted].  

For the reasons set forth above, this case is hereby REMANDED 
for the following action:

1.  The RO is to contact the veteran and 
the appellant and ask them to provide 
powers of attorney documenting the nature 
of their representation in this matter.  

2.  The RO should furnish the veteran 
with copies of the August 1998 statement 
of the case and the appellant's 
substantive appeal dated in that month.  
The veteran should also be advised of the 
30-day period for filing an answer to the 
substance of the appellant's appeal as 
provided by 38 U.S.C.A. § 7105A(b) (West 
1991); 38 C.F.R. § 20.502 (1998).

3.  The appellant is to be contacted and 
asked to provide documentation, to 
include a civil judgment or other court 
action, or other appropriate evidence, 
supporting her contention that the 
veteran is not regularly providing for 
the support of herself and [redacted].  

4.  The veteran is to be given one more 
opportunity to provide evidence, 
preferably canceled checks, that he has 
been providing for the regular financial 
support of the appellant and [redacted].  
The veteran is to be informed that such 
information is crucial to protect his 
interests with regard to the appellant's 
appeal, to the extent he has been 
providing any support.  

5.  It should also be determined whether 
the parties have obtained a divorce 
during the pendency of the appeal.

Following completion of the requested development, the RO 
should review the evidence and determine whether the 
appellant's claim for an increased apportionment may be 
granted.  If this claim is denied, the appellant, the 
veteran, and their attorneys/representatives (if appointed) 
should be issued a supplemental statement of the case, to 
include citations to the relevant laws and regulations as 
needed, and the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
comply with due process of law and to assist in the 
development of the appeal.  The Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the either party until they are notified.  The veteran and 
the appellant have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





